  Case 1:19-cv-00702-LPS Document 9 Filed 09/12/19 Page 1 of 3 PageID #: 46



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


MAGNACHARGE LLC,

                           Plaintiff,

   v.                                                     C.A. No. 19-702-LPS

SAMSUNG ELECTRONICS CO., LTD.,                            JURY TRIAL DEMANDED
SAMSUNG ELECTRONICS AMERICA, INC.
and HARMAN INTERNATIONAL
INDUSTRIES, INC.,

                           Defendants.


         DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        Defendants hereby move for dismissal of Plaintiff’s Complaint pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure for failing to state a claim upon which relief may be

granted. The grounds in support of this motion are set forth fully in Defendants’ Opening Brief

in Support of their Motion to Dismiss Plaintiff’s Complaint, filed contemporaneously.
Case 1:19-cv-00702-LPS Document 9 Filed 09/12/19 Page 2 of 3 PageID #: 47



September 12, 2019                        Respectfully submitted,

                                          YOUNG CONAWAY STARGATT &
Of Counsel:                               TAYLOR, LLP

ARNOLD & PORTER KAYE                      /s/Adam W. Poff
SCHOLER LLP                               Adam W. Poff (#3990)
                                          Pilar G. Kraman (#5199)
Matthew M. Wolf                           Rodney Square
Ali R. Sharifahmadian                     1000 North King Street
Jin-Suk Park                              Wilmington, DE 19801
601 Massachusetts Ave., NW                (302) 571-6600
Washington, D.C. 20001-3743               apoff@ycst.com
(202) 942-5000                            pkraman@ycst.com
matthew.wolf@arnoldporter.com
ali.sharifahmadian@arnoldporter.com
jin.park@arnoldporter.com                 Counsel for Defendants Samsung Electronics
                                          Co., Ltd., Samsung Electronics America, Inc.,
                                          and Harman International Industries, Inc.




                                      2
   Case 1:19-cv-00702-LPS Document 9 Filed 09/12/19 Page 3 of 3 PageID #: 48



                                 CERTIFICATE OF SERVICE


                I, Adam W. Poff, hereby certify that on September 12, 2019, I caused to be

electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

using CM/ECF, which will send notification that such filing is available for viewing and

downloading to the following counsel of record:

                Timothy Devlin, Esquire
                James M. Lennon, Esquire
                Devlin Law Firm LLC
                1526 Gilpin Avenue
                Wilmington, DE 19806
                tdevlin@devlinlawfirm.com
                jlennon@devlinlawfirm.com

                Attorneys for Plaintiff

                I further certify that on September 12, 2019, I caused a true and correct copy of

the foregoing document to be served by e-mail on the above-listed counsel of record.



                                           YOUNG CONAWAY STARGATT
                                           & TAYLOR, LLP


                                           /s/ Adam W. Poff
                                           Adam W. Poff (No. 3990)
                                           Pilar G. Kraman (No. 5199)
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           (302) 571-6600
                                           apoff@ycst.com
                                           pkraman@ycst.com

                                           Attorneys for Defendants




01:24749639.1
